Case 1:20-cv-02907-JPH-DML Document 6 Filed 12/01/20 Page 1 of 4 PageID #: 42




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

ANDREW WARREN RUMPLE,                        )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:20-cv-02907-JPH-DML
                                             )
LOUIS DEJOY,                                 )
                                             )
                          Defendant.         )


                                       ORDER

      Mr. Rumple has filed a complaint against his employer, the United States

Postal Service, through Postmaster General Louis DeJoy. Dkt. 1. Mr. Rumple

has moved to proceed in forma pauperis, dkt. [2], which the Court GRANTS.

Mr. Rumple has also filed a motion requesting the Court to appoint him

counsel, dkt. [3], which the Court DENIES. The Clerk is DIRECTED to send

the plaintiff a motion for assistance recruiting counsel form with his copy of

this Order. The Clerk is also DIRECTED to issue process to Defendant, and

the U.S. Marshal is DIRECTED to serve the summons, complaint, and this

Order to Defendant.

                                     I.
                    Motion to Proceed In Forma Pauperis

      Mr. Rumple's motion to proceed in forma pauperis, dkt. [2], is GRANTED.

See 28 U.S.C. § 1915(a)(1). While in forma pauperis status allows Mr. Rumple

to proceed without prepaying the filing fee, he remains liable for the full fees.

Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65 (7th Cir.


                                         1
Case 1:20-cv-02907-JPH-DML Document 6 Filed 12/01/20 Page 2 of 4 PageID #: 43




2019) ("Under 28 U.S.C. § 1915(a), a district court may allow a litigant to

proceed 'without prepayment of fees,' . . . but not without ever paying fees.")

(emphases in original). No payment is due at this time.

                                      II.
                           Motion to Appoint Counsel

      "Litigants in federal civil cases do not have a constitutional or statutory

right to court-appointed counsel." Walker v. Price, 900 F.3d 933, 938 (7th Cir.

2018). Instead, a litigant who is unable to afford counsel "may ask the court to

recruit a volunteer attorney to provide pro bono representation." Id. (citing 28

U.S.C. § 1915(e)(1)). "Two questions guide a court's discretionary decision

whether to recruit counsel: (1) 'has the indigent plaintiff made a reasonable

attempt to obtain counsel or been effectively precluded from doing so,' and

(2) 'given the difficulty of the case, does the plaintiff appear competent to

litigate it himself?'" Id. (quoting Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007) (en banc)).

      Here, Mr. Rumple has not demonstrated that he has "made a reasonable

attempt to obtain counsel" or that he has "been effectively precluded from doing

so." This alone justifies denial of his motion. See Thomas v. Anderson, 912

F.3d 971, 978 (7th Cir. 2019). Mr. Rumple has also not argued that the case's

complexity "exceeds [his] capacity as a layperson to coherently present it to the

judge or jury himself." See Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014)

(quoting Pruitt, 503 F.3d at 655). Therefore, without more to justify his

request, Mr. Rumple's motion to appoint counsel, dkt. [3], is DENIED without



                                         2
Case 1:20-cv-02907-JPH-DML Document 6 Filed 12/01/20 Page 3 of 4 PageID #: 44




prejudice.

      Mr. Rumple may renew his motion for the appointment of counsel by

filling out the form motion for assistance with recruiting counsel that the Court

will send to him along with his copy of this Order. The Clerk is DIRECTED to

send the plaintiff a motion for assistance recruiting counsel form with his copy

of this Order.

                                      III.
                            Order Directing Service

      The Clerk is DIRECTED to issue process to Defendant under Fed. R. Civ.

P. 4(c). The Marshal for this District or his Deputy SHALL SERVE the

summons, together with a copy of the complaint, dkt. 1, and a copy of this

Order, on the defendant and officials designated under Fed. R. Civ. P. 4(i), at

the expense of the United States.

                                       IV.
                                    Conclusion

      Accordingly, Mr. Rumple's motion to proceed in forma pauperis, dkt. [2],

is GRANTED, and his motion requesting appointment of counsel, dkt. [3], is

DENIED. The Clerk is DIRECTED to send the plaintiff a motion for assistance

recruiting counsel form with his copy of this Order. The Court also DIRECTS

the Clerk to issue and the U.S. Marshal to serve process on the appropriate

parties.

SO ORDERED.
Date: 12/1/2020




                                        3
Case 1:20-cv-02907-JPH-DML Document 6 Filed 12/01/20 Page 4 of 4 PageID #: 45




Distribution:

ANDREW WARREN RUMPLE
6027 West 56th Street
Indianapolis, IN 46254

POSTMASTER GENERAL LOUIS DEJOY
475 L'Enfant Plaza SW
Washington, D.C. 20260

United States Attorney General
Department of Justice
10th and Constitution Avenue, NW
Washington, D.C. 20530

Office of the United States Attorney
10 West Market Street, Suite 2100
Indianapolis, IN 46204-3048




                                       4
